Floresville Independent
                                                                        School District, City of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 9, 2015

                                       No. 04-15-00437-CV

                                Larry A. VICK and Linda H. Vick,
                                           Appellants

                                                 v.

FLORESVILLE INDEPENDENT SCHOOL DISTRICT, City of Floresville, Wilson County,
Linebarger Goggan Blair & Sampson, LLP, Rashay K. Chapa, Wilson County Appraisal District,
                                       Appellees

                  From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 14-08-0504-CVW-A
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
         The reporter’s record was originally due to be filed in this appeal on August 31, 2015.
On September 4, 2015, this court sent the court reporter responsible for preparing the record, Ms.
Leticia Escamilla, notice that the record was late. Ms. Escamilla was instructed to file a
notification of late record if payment was an issue. Otherwise, Ms. Escamilla was instructed to
file the reporter’s record by October 5, 2015. The reporter’s record has not been filed.

         It is therefore ORDERED that Ms. Leticia Escamilla file the reporter’s record in this
court no later than October 29, 2015. If the record is not filed by that date, an order may be
issued directing Ms. Escamilla to appear and show cause why she should not be held in contempt
for failing to file the record. The clerk of this court shall cause a copy of this order to be served
on Ms. Escamilla by certified mail, return receipt requested, or give other personal notice of this
order with proof of delivery. Because “[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court
is directed to serve a copy of this order on the Honorable Russell Wilson, Judge of the 218th
Judicial District Court.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court